CONFIDENTIAL TREATMENT REQUESTED UNDER17
C.F.R. SECTIONS 200.80(B)(4) AND 240.24B-2


WORLDWIDE DISTRIBUTION AND
STRATEGIC ALLIANCE AGREEMENT

        THIS WORLDWIDE DISTRIBUTION AND STRATEGIC ALLIANCE AGREEMENT (the
“Agreement”) is entered into as of July 24, 2003 (the “Effective Date”) between
BRUKER AXS INC. (hereinafter referred to as “BAXS”), 5465 East Cheryl Parkway,
Madison, Wisconsin 53711, and DISCOVERY PARTNERS INTERNATIONAL, INC.
(hereinafter referred to as “DPI”), 9640 Towne Centre Drive, San Diego,
California 92121. BAXS and DPI are each referred to herein individually as a
“Party” and jointly as the “Parties.”


BACKGROUND

    A.        DPI has developed certain products for the crystallography market.

    B.        BAXS develops, manufactures, distributes and supports products
sold into the crystallography market.

    C.        DPI and BAXS desire that BAXS promote, market, distribute and
provide support for certain DPI products in the crystallography market in
accordance with the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants contained herein, the Parties hereby agree as follows:


ARTICLE 1


INTERPRETATION


     1.1 DEFINITIONS.

        For purposes of this Agreement, the following terms shall have the
meanings set forth below:

          1.1.1 “Affiliate” means any Person that, directly or indirectly
through one or more other intermediaries, controls, is controlled by, or is
under common control with, any Party. For purposes of this definition, “control”
means direct or indirect ownership of more than fifty percent (50%) of the
voting securities or participating profit interest of an entity.

          1.1.2 “CF Forecast” means a good faith written forecast by BAXS, in a
form acceptable to DPI, of the volume of DPI Product that BAXS expects to submit
Purchase Orders for during a specified period of time. Such forecast shall be
consistent with BAXS’ concurrent internal forecasts that BAXS uses for its own
planning purposes.

          1.1.3 “CF Software” means DPI’s proprietary Crystal Farm Navigator™
software.

          1.1.4 "CF System" shall be as defined on Exhibit A.

          1.1.5 “CR Software” means DPI’s proprietary Crystal Resolve™ software
that will automatically classify images generated by the CF System, scheduled
for release and shipment in the [***].

          1.1.6 "Confidential Information" shall be as defined in Section 12.1.

          1.1.7 “Documentation” means the written reference materials furnished
by DPI for delivery to end users in conjunction with the DPI Product, including,
if applicable, instructions and end user guides, tutorials, help files, and
installation instructions.

          1.1.8 “DPI Products” means the products set forth in Exhibit A, as
updated from time to time by mutual agreement in writing between BAXS and DPI.

          1.1.9 "Excess Product" shall be as defined in Section 3.2.2.

          1.1.10 "Exclusivity Minimum Requirements" shall be as defined in
Section 3.3.1.

          1.1.11 “Failure Rate” shall mean the frequency of a particular
component of a DPI Product, across all end users who received the DPI Product as
a result of this Agreement, to fail to meet the specifications for such product
as set forth in the Documentation, which such frequency has been proven by
reasonable evidence and validated by the Parties, which such validation shall
not be unreasonably withheld.

          1.1.12 "Initial Products" shall be as defined in Section 4.6.

          1.1.13 “Logo” means a graphic designed by a Party from time to time in
its sole discretion and that identifies such Party or its Affiliates.

          1.1.14 "Losses" shall be as defined in Section 11.1.

          1.1.15 “Person” means any individual or partnership, limited liability
company, corporation, joint venture, trust, or other business association or
entity, and the heirs, executors, administrators, legal representatives,
successors, and assigns of such individual or entity where the context so
permits.

          1.1.16 "Purchase Order" shall be as defined in Section 3.4.

          1.1.17 “Quarter” means a period of three (3) consecutive calendar
months commencing on January 1, April 1, July 1 or October 1, as applicable;
provided, however, the period beginning on the Effective Date and ending on
September 30, 2003 shall be included in the first Quarter hereunder.

          1.1.18 “Regulatory Approvals” means all registrations, permits and
approvals by competent regulatory agencies in the Territory that are required
for the importation, marketing, promotion and distribution of the DPI Products,
including, without limitation, CE.

         [***]        Confidential material redacted and separately filed with
the Commission.

          1.1.19 "Remainder Period" shall be as defined in Section 3.3.2.

          1.1.20 "Required Amount" shall be as defined in Section 3.5.

          1.1.21 "RMA" shall be as defined in Section 4.7.

          1.1.22 "Software" means the CF Software and/or the CR Software, as
applicable.

          1.1.23 "Specified Territories" means Japan, China (including Hong
Kong) and Singapore.

          1.1.24 “Structure Factory” means BAXS’ Structure Factory product, as
may be developed from time to time.

          1.1.25 "Term" shall be as defined in Section 13.1.

          1.1.26 "Territory" means all territories worldwide.

          1.1.27 “Third Party” means any Person other than BAXS or DPI, or their
respective Affiliates.

          1.1.28 “Trademarks” means, as to each Party, those trademarks, trade
names and Logos set forth under such Party’s name on Exhibit B.

          1.1.29 "Transfer Prices" shall be as defined in Section 4.2.1.

          1.1.30 "Transferred Lead" shall be as defined in Section 5.3.

          1.1.31 “Update” means modifications or revisions that may, from time
to time, be made by DPI to the Software and that correct material errors or bugs
in the Software which, if not corrected, would adversely affect the
functionality of the Software as described in the applicable specifications. The
term “Updates” does not include Upgrades.

          1.1.32 “Upgrade” means new versions, releases or enhancements to the
Software that provide new, improved, different or additional features or
functionality.

          1.1.33 "Warranty Period" shall be as defined in Exhibit D.

          1.1.34 “Year” means a twelve (12) month period ending on September 30,
with the first such period beginning on October 1, 2003.

     1.2 Construction. The word “including” shall mean “including without
limitation”. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require. All
references herein to dollar amounts shall mean United States Dollars.


ARTICLE 2


APPOINTMENT AND ACCEPTANCE

     2.1 Appointment. Subject to the terms and conditions of this Agreement, DPI
hereby appoints BAXS as its exclusive distributor of the DPI Products in the
Territory during the Term; provided, however, BAXS shall be a non-exclusive
distributor of the DPI Products in each of the Specified Territories until such
time as DPI’s obligations existing as of the Effective Date that grant
distribution or other rights with respect to any DPI Products to any Third Party
in each such Specified Territory expire or are otherwise terminated. BAXS hereby
accepts such appointment, which may not be transferred (except as expressly
permitted by Section 14.1) or sublicensed. As further described later in this
Agreement, BAXS will pay DPI for the DPI Products and promote, market and
distribute DPI Products to end users and perform other customary distributor
functions for the DPI Products in accordance with this Agreement.

     2.2 End User Agreement. BAXS’ distribution of the DPI Products is subject
to the terms and conditions of any end user license agreements included with DPI
Products. DPI agrees to provide copies of the then-current end user agreements
for the DPI Products (the “End User Agreements”), which shall also be appended
hereto at Exhibit F, to BAXS by September 15, 2003; provided, the End User
Agreement for the CR Software shall be provided when available. DPI may, in its
sole discretion, amend any End User Agreements. BAXS will not modify or remove
any such agreements and shall comply with the requirement set forth in Section
6.1.1 with respect to any such end user agreements.

     2.3 Sale of Other Products. For so long as BAXS has exclusivity rights with
respect to DPI Products pursuant to Section 2.1, each of (a) BAXS and (b) DPI
covenants and agrees not to promote, market, stock or distribute any product
that is functionally similar with the DPI Products for crystal growth incubation
applications. For avoidance of doubt, products not designed for use with, or not
using, crystallographic plate incubation or crystallographic optical imaging are
not functionally similar.

     2.4 Designated Contact Persons. BAXS designates Lieuwe Boskma and DPI
designates John Lillig, or such replacements as BAXS and DPI, respectively,
shall appoint, as the primary contact persons for all discussions arising
between the Parties with respect to this Agreement and the activities described
herein, except as set forth in Section 5.4.3 with respect to training matters.


ARTICLE 3


FORECASTS, MINIMUM REQUIREMENTS AND PURCHASE ORDERS

     3.1 Distribution Reports. BAXS will keep DPI reasonably informed as to
BAXS’ distribution activities, including promotion activities, related to the
DPI Products pursuant to this Agreement, and will provide written reports
regarding the foregoing to DPI at least once per Quarter during the Term.


     3.2 FORECASTS.

          3.2.1 During the Term and beginning on October 1, 2003, on the first
day of each Quarter, BAXS shall provide to DPI a CF Forecast for the ensuing
twelve (12) month period, including detail with respect to each Quarter during
such period. The CF Forecast made on October 1, 2003 with respect to the first
three full Quarters following the Effective Date shall be binding upon BAXS. In
each subsequent CF Forecast made by BAXS, the forecast shall be binding with
respect to a Quarter when such Quarter is the third Quarter in that CF Forecast.
Once a CF Forecast for a Quarter becomes binding, it may not be reduced by BAXS.
The following example is for clarification purposes: In the CF Forecast due from
BAXS on January 1, 2004, BAXS may not adjust the forecast for the Quarters
beginning on January 1, 2004 or April 1, 2004 because they are already binding,
and the forecast made with respect to the Quarter beginning on July 1, 2004
shall be binding when made therein, however, the forecast for the Quarter
beginning on October 1, 2004 shall not be binding until a forecast for such
Quarter is submitted with the CF Forecast due on April 1, 2004.

          3.2.2 The Parties agree that with respect to the first two (2)
Quarters following the Effective Date, (a) BAXS may submit a forecast for the
two quarters combined, (b) the combined CF Forecast for the two Quarters
beginning on October 1, 2003 shall be at least [***] CF Systems (the “Initial
Commitment”), which amount may not be reduced by BAXS, (c) to the extent DPI
does not receive Purchase Orders from BAXS in the two Quarters beginning on
October 1, 2003 sufficient to fulfill the Initial Commitment, DPI may ship CF
Systems to BAXS’ Madison, Wisconsin facility, equal in number to any such
shortfall, and invoice BAXS therefor at the applicable Transfer Price which such
invoices BAXS shall pay in accordance with Section 4.3.1, and (d) purchases by
end users of CF Systems during the period beginning on the Effective Date and
ending on October 1, 2003 shall be counted toward the Exclusivity Minimum
Requirements for the first Year of this Agreement and toward BAXS’ obligation to
pay for the Initial Commitment as set forth in the foregoing subsection (c).

          3.2.3 Subject to prohibition on reductions to binding CF Forecasts as
set forth in Sections 3.2.1 and 3.2.2, CF Forecasts may be updated by BAXS in
writing with respect to a future Quarter; provided, however, DPI is not
obligated to fulfill requests for an increased number of CF Systems over a
number previously included in a binding forecast unless BAXS provides notice of
such increase at least six (6) months in advance of the requested delivery date.
BAXS will pay DPI the Transfer Price in return for CF Systems (shipped to BAXS’
Madison, Wisconsin facility) for any CF Systems manufactured by DPI as a result
of increases to binding CF Forecasts and not included by BAXS in a Purchase
Order during the relevant Quarter (the “Excess Product”). To the extent BAXS
provides less than six (6) months lead time with respect to an increase in CF
Systems not included in a binding CF Forecast, such products will be considered
“backlogged” and shall not be due for delivery by DPI until six (6) months have
elapsed from the date of the CF Forecast; provided, however, DPI agrees to use
commercially reasonable efforts to accommodate such requests for CF Systems.


     3.3 MINIMUM REQUIREMENTS.

         [***]        Confidential material redacted and separately filed with
the Commission.

          3.3.1 DPI may convert the rights granted hereunder pursuant to Section
2.1 to non-exclusive rights if BAXS fails to pay for the number of CF Systems in
the corresponding periods as set forth in Exhibit G (the “Exclusivity Minimum
Requirements”). However, in the event of any failure by DPI to deliver CF
Systems specified in any binding CF Forecast pursuant to the delivery dates
specified in the corresponding Purchase Orders, the Exclusivity Minimum
Requirements shall be suspended until the first Quarter subsequent to DPI’s
fulfillment of all overdue Purchase Orders.

          3.3.2 The Parties agree that the Exclusivity Minimum Requirements will
be reviewed prior to the beginning of each Year to determine whether any
adjustments should me made to such requirements.

     3.4 Purchase Orders. BAXS shall submit orders (each a “Purchase Order”) for
DPI Products in writing to DPI, which Purchase Orders shall reference this
Agreement and shall set forth the quantities, descriptions and requested
delivery date (which shall be no more than one hundred eighty (180) days from
the date of the Purchase Order) for the DPI Products ordered, together with
shipping instructions. BAXS will provide DPI with its preferred carrier’s
account number to enable DPI to ship directly to the end user or BAXS. If there
is any conflict between a Purchase Order and the terms of this Agreement, the
terms of this Agreement shall control. DPI shall accept all Purchase Orders
issued by BAXS in compliance with this Agreement.


ARTICLE 4


MANUFACTURING, PRICING AND PAYMENT

     4.1 Manufacturing. DPI will be responsible, itself or using subcontractors,
for manufacturing and packaging the DPI Products for distribution by BAXS.


     4.2 PRICING.

          4.2.1 Subject to Section 4.2.3, (a) BAXS shall pay fixed prices for
the DPI Products as set forth in Exhibit C (the “Transfer Prices”) and (b) BAXS
shall control the price charged to end users for the DPI Products. The Transfer
Prices will be reviewed annually during the Term and the Parties may mutually
agree upon any adjustments thereto. Notwithstanding the foregoing, beginning on
[***], DPI may, in its sole discretion, increase Transfer Prices to account for
inflation, provided the maximum increase permitted in any Year shall not exceed
five percent (5%).

          4.2.2 DPI agrees to sell to BAXS spare materials required by BAXS to
perform service on DPI Products outside of the warranty set forth in Exhibit D
hereto. The pricing, quantity and stocking locations of such spare materials
shall be agreed upon by the Parties. When available, but in any event no later
than October 1, 2003, DPI will provide to BAXS a price list for such spare parts
that reflects a [***] to the then-current list price; provided, however, the
price charged to BAXS for materials which are commonly available from Third

         [***]        Confidential material redacted and separately filed with
the Commission.

Parties shall reflect a [***] DPI’s purchase price therefor. DPI reserves the
right to update such price list on a quarterly basis to reflect changes in costs
and inflation.

          4.2.3 The Parties acknowledge that as of the Effective Date, certain
potential end users have received price quotations from DPI for DPI Products,
and that it is in the best interests of the Parties to both honor such
quotations prior to their expiration and to maintain consistent pricing for such
potential end users for a period of time thereafter. BAXS agrees to honor all
outstanding formal, written price quotations for Transferred Leads set forth in
Exhibit E. BAXS also agrees to continue to honor such price quotations for
Purchase Orders of DPI Products submitted to DPI for up to sixty (60) days
following expiration of each such quotation. To the extent price quotations are
less than [***], the Transfer Price will be adjusted, and BAXS shall pay such
adjusted Transfer Price with respect to the DPI Products, according to the
following formula:

         [***]       


     4.3 PAYMENT TERMS.

          4.3.1 All DPI Products are delivered F.C.A. DPI’s facility in San
Diego, California, with the net amount of the invoice due within forty-five (45)
days after the later of (i) the invoice date or (ii) the date of shipment, in
any case, regardless of whether BAXS has received payment from the end user. DPI
shall properly pack all DPI Products for shipment in accordance with sound
industry practice.

          4.3.2 All payments shall be made in U.S. Dollars.



          4.3.3 BAXS shall pay DPI a late charge as specified in Section 4.9 for
delinquency on invoices for DPI Products. BAXS shall pay all costs and expenses
incurred by DPI in collecting delinquent amounts (including late charges) owed
by BAXS under this Section 4.3.3 including attorneys’ fees and costs. DPI may
accept partial payment of any invoice, which shall not constitute a waiver of
DPI’s right to collect the balance.

          4.3.4 In the event BAXS has failed to pay previous amounts when due or
BAXS’ financial condition or creditworthiness or performance under this
Agreement makes such action appropriate in DPI’s reasonable judgment, then DPI
may at any time thereafter, either generally or with respect to any specific
Purchase Order, change the amount or duration of credit to be allowed to BAXS by
DPI, which may include requiring cash in advance of shipment or delaying or
stopping acceptance of Purchase Orders from or shipments to BAXS, without
waiving its claim for damages or other remedies.

     4.4 Taxes. Unless otherwise required by law, the Transfer Price is
exclusive of international, federal, state and/or local excise, sales,
value-added and similar taxes and charges, including exportation charges
(“Applicable Taxes”), other than United States federal, foreign, state and local
taxes based on DPI net income. Such Applicable Taxes shall be the sole
responsibility of BAXS and, if required to be paid by DPI, will appear as
additional items on

         [***]        Confidential material redacted and separately filed with
the Commission.

invoices.     If exemption from such taxes or charges is claimed, BAXS must
provide a certificate of exemption and similar documentation at the time the
Purchase Order is submitted to DPI.

     4.5 Title and Delivery. Title and all risk of loss or damage in transit of
the DPI Products when shipped by DPI shall pass to BAXS upon DPI’s delivery to
BAXS’ designated carrier. All transportation, insurance and similar charges for
the DPI Products will be collect or prepaid by BAXS using BAXS’ (or that of its
end users) preferred shipper’s account number. DPI shall not be required to ship
“Prepaid and Add” for the DPI Products.

     4.6 Return Procedure and Terms. In order to return a DPI Product under
warranty, BAXS shall obtain a Return Material Authorization (“RMA”) from DPI,
which DPI shall promptly provide upon request. All authorized returns must be
shipped to DPI within [***] after BAXS has received the RMA. DPI shall not
accept DPI Products without an RMA or DPI Products with an expired warranty. Any
non-returnable DPI Products shall be shipped back to BAXS with transportation
and similar charges collect or, if BAXS fails to accept the return shipment, DPI
shall store such returned DPI Products and be entitled to charge BAXS for the
costs of storage and handling. BAXS will not be entitled to return any DPI
Products if the returned DPI Products have been damaged or, in DPI’s reasonable
determination, improperly handled, stored, transported or used.

     4.7 Returned Products. All DPI Products returned under warranty shall be
handled in accordance with the warranty set forth herein.

     4.8 Late Payment. Any payments due under this Agreement which are not paid
when due shall bear interest to the extent permitted by applicable law at the
prime rate as reported by the Bank of America, New York, New York, on the date
such payment is due, plus an additional three percent (3%), calculated on the
number of days such payment is delinquent; provided, however, that in no event
shall such rate exceed the maximum legal interest rate allowed by law. This
Section 4.8 shall in no way limit any other remedies available to any party.


ARTICLE 5


PROMOTION, MARKETING AND DISTRIBUTION

     5.1 Promotion of DPI Products. BAXS agrees to market, promote and
distribute the DPI Products in the Territory. Such efforts will include but not
be limited to:

               (a)     Including the DPI Products on BAXS’ price lists, product
lists and website using the DPI Products’ names and listing the suggested retail
prices for the DPI Products as established by BAXS;

               (b)     Offering quota credit and/or commissions for BAXS’ sales
staff and sales management for distribution of DPI Products;

               (c)     Utilizing the BAXS sales staff that markets and sells
Bruker “Single Crystal” Crystallography instruments to also market and
distribute the DPI Products;

              [***]        Confidential material redacted and separately filed
with the Commission.

               (d)     Including the DPI Products in BAXS’ annual and periodic
sales and marketing plans and training; and

               (e)     Cooperating with DPI to issue appropriate joint press
announcements promoting the DPI Products and BAXS’ related products.

     5.2 Structure Factory Development. BAXS intends to promote and distribute
the DPI Products as part of the Structure Factory. DPI agrees to work with BAXS
to develop a plan for such grouping of the DPI Products as part of the Structure
Factory. In no event will DPI be obligated to agree to the integration of DPI
Products in the Structure Factory if DPI determines, in its sole discretion,
that such integration requires unacceptable modifications to DPI’s intellectual
property. In addition, both Parties will attempt to identify and contract with
Third Party suppliers of other components that may be included in the Structure
Factory, including liquid-handling robots. Notwithstanding the foregoing, BAXS
agrees not to integrate or include other incubation or screening components
reasonably comparable to the DPI Products in the Structure Factory.

     5.3 Leads. Exhibit E hereto sets forth a list of all of DPI’s active
customer leads (other than active leads for the Specified Territories) for the
distribution of the DPI Products (the “Transferred Leads”). DPI will assist the
BAXS sales force to accomplish distribution of DPI Products to Transferred
Leads.


     5.4 BAXS SALES AND SERVICE TRAINING.

          5.4.1 The Parties understand and acknowledge that BAXS cannot satisfy
its obligations to promote, market and support the DPI Products unless BAXS
adequately trains its sales and service personnel in the qualification of
prospective end users, the capabilities of the DPI Products and the service
policies and procedures for the DPI Products. BAXS agrees to maintain at all
times a competent and qualified sales and service staff for the DPI Products.

          5.4.2 During the Term, DPI shall provide the training described in
this Section 5.4.2. The overall philosophy of these training sessions will be to
train key BAXS sales and service personnel who will then have the responsibility
of training the overall BAXS sales and service force that will be handling the
ongoing distribution and servicing of the DPI Products. [***] DPI will provide a
group of BAXS’ key sales, marketing and technical staff (including service
engineers who are also responsible for service on BAXS’ Bio Crystallography
instruments) with [***] sales training sessions to be conducted at sites to be
determined by the Parties (with one such session to be at DPI’s San Diego
facility) and [***] service and installation training sessions to be conducted
at DPI’s San Diego facility. [***], DPI will provide a group of BAXS’ key sales,
marketing and technical staff (including service engineers who are also
responsible for service on BAXS’ Bio Crystallography instruments) with [***]
sales training sessions to be conducted at sites to be determined by the Parties
(with one such session to be at DPI’s San Diego facility) and [***] service and
installation training sessions to be conducted at DPI’s San Diego facility. It
will then be the responsibility of BAXS to convey such training to the remaining
BAXS sales and service force. DPI shall provide any additional

              [***]        Confidential material redacted and separately filed
with the Commission.

training requested by BAXS, provided that such training shall be at BAXS’
expense and shall be offered at DPI’s then most favorable rates therefor.

          5.4.3 All discussion and planning between the Parties with respect to
training of sales and service personnel shall be handled by Dan Frankel of BAXS
and Barry Prom of DPI or such replacements as BAXS and DPI, respectively, shall
appoint.

     5.5 Demonstration Units. DPI expects BAXS to have demonstration units of
the CF System available in the United States and Europe to assist with
promotion. Until such time that BAXS has obtained such units from DPI, but not
to extend beyond the one-year anniversary of the Effective Date, DPI will
provide customer demonstrations of the CF System at the DPI headquarters in San
Diego, California. Pre-release of its distribution to end users, DPI will
provide to BAXS up to forty (40) demonstration versions of the CR Software,
without charge, for promotion purposes.

     5.6 Marketing Materials. During the Term, DPI shall provide BAXS with its
current marketing information concerning the DPI Products, in reasonably
sufficient quantities to support BAXS’ sales activities for the DPI Products.
DPI will designate BAXS as its distributor of the DPI Products in all marketing
materials (including brochures, sales literature, posters and presentations)
created by DPI within three (3) months after the Effective Date; however,
marketing materials used in the Specified Territories need not include such
designation until BAXS is the exclusive distributor of the DPI Products therein.

     5.7 Advertising. BAXS will determine its advertising strategy for the DPI
Products and will bear the costs thereof during the Term. DPI will use
commercially reasonable efforts to modify its already scheduled advertisement
commitments to indicate reference BAXS as the distributor of DPI Products.

     5.8 Trade Shows. Promptly following the Effective Date, BAXS and DPI will
develop a plan to participate jointly in crystallography-related trade shows
during the Term.

     5.9 Co-Branding of Products. The Parties agree that within ninety (90) days
of the Effective Date, each DPI Product will display branding of both DPI and
BAXS. The Parties agree to work in good faith to develop a plan to achieve such
co-branding.


ARTICLE 6


MAINTENANCE AND SUPPORT


     6.1 INSTALLATION AND PRIMARY SUPPORT.

          6.1.1 BAXS shall be responsible for installation and for providing
first-line support to end users of DPI Products, including training,
applications support, maintenance and service, and warranty associated labor for
all DPI Products distributed by BAXS under this Agreement. BAXS agrees to
require each end user of Software to participate in the End User Agreements
incorporated in the Software at the time of installation.

          6.1.2 BAXS shall provide the same quality level of service and
comparable response times to end users of the DPI Products as it provides to
existing BAXS customers for comparable products under comparable contracts,
which shall be comparable or superior to industry standards.


     6.2 DPI ROLE IN SUPPORT.

          6.2.1 For so long as BAXS is the exclusive distributor of DPI Products
pursuant to Section 2.1, DPI shall provide, at no charge, reasonable second-line
telephone consultation, assistance and advice to BAXS with respect to technical
questions that are raised concerning the DPI Products, which questions BAXS’ own
technical staff is unable to answer after diligent effort. At such time as BAXS
is no longer the exclusive distributor of DPI Products, such services shall be
available to BAXS, subject to the same limitations as in the foregoing sentence,
for not more than DPI’s then-current most favorable pricing therefore. Such
telephone consultation, assistance and advice shall be available during DPI’s
normal business hours according to DPI’s then-current practice. DPI shall
identify in advance and provide to BAXS a list of technically qualified DPI
support personnel, who shall be generally available to answer questions from
BAXS support personnel during DPI’s normal business hours.

          6.2.2 All support services to be provided by DPI under this Article 6
to BAXS and end users of the DPI Products shall be subject to: (a) BAXS and such
end users providing DPI, at no charge, with reasonable access to all internal
testing and bug reports and other related information about the installation and
use of the DPI Products and to all necessary and appropriate personnel to answer
questions about any reported problems regarding the DPI Products; and (b) BAXS
promptly providing, and the respective end user promptly implementing, all error
corrections, workarounds and maintenance Updates provided by DPI under this
Agreement.


     6.3 WARRANTY SUPPORT.

          6.3.1 BAXS shall be responsible for all labor and DPI shall be
responsible for all materials required in connection with warranty claims by end
users under the DPI Product warranty described in Exhibit D. For the first six
(6) months following the Effective Date, all spare materials for warranty
support will be stored at DPI’s San Diego, California facility. Following such
initial six (6) month period, such spare materials will be provided by DPI but
will be stored at BAXS sites in such material types, quantities and locations as
the Parties shall mutually agree. The Parties shall develop a mutually agreeable
system for BAXS to notify DPI of all instances where such spare materials are
utilized for warranty purposes, including the identity of the end-user involved.

          6.3.2 Notwithstanding Section 6.3.1, if BAXS provides to an end user
any representations or warranties with respect to the DPI Products in excess of
the express warranty set forth in Exhibit D, then BAXS shall be solely
responsible for, and DPI shall have no obligation to honor, any such excess
representations or warranties.

     6.4 Upgrades and Updates. During the Term, if DPI creates any Updates to
the Software, DPI shall deliver such Updates to BAXS at the time such Updates
are made generally ready for customer distribution. BAXS shall incorporate such
Updates into an end user’s copy of the Software as soon as is reasonably
practicable. If DPI creates any Upgrades to the Software during the Term, BAXS
shall have a right of first refusal to obtain exclusive distribution rights
therefor upon mutually agreeable terms and conditions negotiated by the Parties
in good faith.

     6.5 Regulatory Compliance. DPI shall be responsible for ensuring that the
DPI Products and any packaging materials and package inserts for the DPI
Products supplied by DPI comply in all respects with applicable Regulatory
Approvals and any applicable laws, rules and regulations. BAXS shall follow safe
handling, storage, transportation, use and disposal practices with respect to
the DPI Products as required by Regulatory Approvals and applicable laws. Each
Party shall make available to the other Party all information in its possession
relating to the DPI Products as is necessary for the other Party to comply with
its regulatory reporting requirements.


ARTICLE 7


TRADEMARKS

     7.1 License to DPI Trademarks. BAXS will market the DPI Products under the
DPI Trademarks designated by DPI from time to time. Subject to the limitations
herein, during the Term, DPI hereby grants BAXS a non-exclusive,
non-transferable (except as expressly permitted under Section 14.1) and
non-sublicensable, fully-paid and royalty-free limited license to use the DPI
Trademarks in the Territory only in connection with BAXS’ promotion, marketing
and distribution of the DPI Products pursuant to this Agreement.

     7.2 License to BAXS Trademarks. Subject to the limitations herein, during
the Term, BAXS hereby grants DPI a non-exclusive, royalty-free limited license
to use the BAXS Trademarks in the Territory with the DPI marketing materials and
the DPI Products themselves pursuant to this Agreement.

     7.3 Limitations. Any goodwill arising out of the use by a Party of the
other Party’s Trademarks hereunder shall inure to the benefit of the owner
thereof. Except as expressly set forth in Section 7.1 or Section 7.2, (a) BAXS
will have no right, title or interest in the DPI Trademarks and (b) DPI will
have no right, title or interest in the BAXS Trademarks. There are no implied
licenses granted under this Agreement. At no time during or after the Term will
a Party challenge or assist Third Parties to challenge the other Party’s
Trademarks or the registration thereof or attempt to register any trademarks
confusingly similar to those Trademarks. Neither Party’s use of the Trademarks
of the other Party will tarnish, blur or dilute the quality associated with such
Trademarks or the associated goodwill.

     7.4 Approval of Representations. All depictions of the Trademarks of the
other Party must be submitted to the owner for approval of design, color, or
other details, or will be exact copies of those approved in advance by the
owning Party. In the event the owning Party does not approve of a depiction of
its Trademark, the other Party shall cease using such depiction upon reasonable
notice. If any Trademarks of a Party are to be used in conjunction with another
trademark on or in relation to the DPI Products, the Trademarks of such Party
will be presented legibly, and with reasonable prominence.


ARTICLE 8


WARRANTIES, LIMITATION OF LIABILITY

     8.1 Product Warranty. The only warranty made by DPI to end users with
respect to the DPI Products, and the only warranty BAXS may extend to end users
with respect to DPI Products, is contained in Exhibit D hereto. DPI also makes
the warranty contained in Exhibit D to BAXS for the benefit of BAXS. In
addition, in the event that there is a Failure Rate of at least [***] of any
component of a DPI Product during any Quarter (or longer period), DPI will use
commercially reasonable efforts to promptly generate a remedy for the underlying
failure upon validation of such Failure Rate.

     8.2 Exclusive Remedy. DPI’S SOLE OBLIGATION, AND BAXS’ EXCLUSIVE REMEDY,
UNDER THE WARRANTY REFERRED TO IN SECTION 8.1 SHALL BE FOR DPI, AT ITS SOLE
DISCRETION, TO REPLACE OR REPAIR IN A TIMELY MANNER AND AT ITS SOLE EXPENSE
NON-CONFORMING DPI PRODUCTS REPORTED DURING THE WARRANTY PERIOD.

     8.3 Disclaimer. EXCEPT FOR EXPRESS LIMITED WARRANTY SET FORTH IN SECTION
8.1, EACH DPI PRODUCT IS PROVIDED “AS IS” AND WITHOUT WARRANTY OF ANY KIND
WHETHER EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT
OR COMMUNICATION WITH BAXS; DPI SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

     8.4 THE TOTAL LIABILITY OF DPI ARISING OUT OF OR RELATED TO THIS AGREEMENT
SHALL NOT EXCEED THE TOTAL AMOUNT PAID BY BAXS TO DPI HEREUNDER AND THE
LIABILITY OF DPI RELATING TO SPECIFIC DPI PRODUCT(S) PROVIDED HEREUNDER SHALL
NOT EXCEED THE AMOUNT PAID BY BAXS TO DPI FOR SUCH DPI PRODUCT(S). EXCEPT FOR
AMOUNTS PAYABLE UNDER SECTION 4.2, ARTICLE 11 OR FOR LIABILITY FOR BREACH OF
CONFIDENTIALITY OR FOR INFRINGEMENT OR MISAPPROPRIATION, IN NO EVENT SHALL
EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER
FOR BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, ARISING OUT OF
OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOSS OF ANTICIPATED
PROFITS, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
NOTHING IN THIS SECTION 8.4 SHALL LIMIT EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN ARTICLE 11 OF THIS AGREEMENT.


ARTICLE 9


INSURANCE

              [***]        Confidential material redacted and separately filed
with the Commission.

     9.1 Insurance. Each Party shall, throughout the Term, obtain and maintain,
at its own cost and expense, from a reputable insurance company, product
liability insurance in amounts not less than $1,000,000 per incident and
$5,000,000 annual aggregate and naming the other Party as an additional insured.
The amounts of insurance coverage required hereunder shall not be construed to
create a limit on any Party’s liability with respect to its indemnification
obligations hereunder. Each Party shall furnish the other Party a certificate of
insurance evidencing such insurance upon request and shall provide the other
Party with written notice at least fifteen (15) days prior to the cancellation,
non-renewal or material change in such insurance. Each Party’s obligation to
maintain such insurance shall continue until two (2) Years after termination or
expiration of this Agreement.


ARTICLE 10


INTELLECTUAL PROPERTY

     10.1 Ownership of Intellectual Property Rights. The Parties acknowledge and
agree that, subject to the right to distribute the DPI Products granted herein
and the rights with respect to DPI Trademarks under Article 7, all right, title
and interest in and to any intellectual property rights in or covering the DPI
Products shall reside solely in DPI.


     10.2 LIMITED INDEMNIFICATION FOR INFRINGEMENT.

          10.2.1 DPI agrees to defend, indemnify and hold harmless BAXS from all
costs, expenses, damages, suits and other proceedings incurred by BAXS, its
officers, directors, employees or agents in connection with any third party
claim that the DPI Products infringe any patent or copyright of any Third Party,
provided that (a) BAXS promptly informs DPI in writing of the existence of any
matter BAXS asserts to be covered by this Section 10.2.1, and (b) BAXS furnishes
to DPI all information and assistance in connection therewith which may be
reasonably requested by DPI from time to time. DPI shall have the sole right to
settle, defend, or otherwise handle any such claim. In the event the use of any
such DPI Products is enjoined, DPI shall, at its option, either (a) procure for
BAXS the right to continue exercising the rights granted to BAXS with respect to
such DPI Product under this Agreement, (b) replace or modify the same to make it
non-infringing, or (c) provide a pro rata refund to BAXS of all amounts paid by
BAXS for the allegedly infringing DPI Product to DPI hereunder, based upon a
[***] life of such DPI Product. DPI shall not be obligated to defend or to be
liable under this Section 10.2.1 or otherwise with respect to any infringement
claim to the extent the infringement asserted is based upon or arises out of (a)
compliance with specifications originating with BAXS; (b) use or combination of
DPI Products with items not provided by DPI; (c) use or distribution of other
than the latest unmodified version of DPI Products if such infringement would
have been avoided by the use of such later version; (d) modification of DPI
Products other than by DPI or (e) failure by BAXS to comply with the terms of
this Agreement or any Documentation or gross negligence or willful misconduct of
BAXS or any of its officers, directors, employees or agents. This Section 10.2.1
states DPI’s entire liability and BAXS’ sole and exclusive remedy for
infringement claims and actions with respect to any DPI Products.

              [***]        Confidential material redacted and separately filed
with the Commission.

          10.2.2 BAXS agrees to defend, indemnify and hold harmless DPI from all
costs, expenses, damages, suits and other proceedings incurred by DPI, its
officers, directors, employees or agents in connection with any third party
claim that the Structure Factory (other than DPI Products included therein)
infringes any patent or copyright of any Third Party, provided that (a) DPI
promptly informs BAXS in writing of the existence of any matter DPI asserts to
be covered by this Section 10.2.1, and (b) DPI furnishes to BAXS all information
and assistance in connection therewith which may be reasonably requested by BAXS
from time to time. BAXS shall have the sole right to settle, defend, or
otherwise handle any such claim. In the event the use of any Structure Factory
is enjoined, BAXS shall, at its option, either (a) procure for DPI the right to
continue exercising the rights granted to DPI with respect to such Structure
Factory, (b) replace or modify the same to make it non-infringing, or (c)
provide a pro rata refund to DPI of all amounts paid by DPI for the allegedly
infringing Structure Factory to BAXS hereunder, based upon a [***] life of such
Structure Factory. BAXS shall not be obligated to defend or to be liable under
this Section 10.2.2 or otherwise with respect to any infringement claim to the
extent the infringement asserted is based upon or arises out of (a) compliance
with specifications originating with DPI; (b) use or combination of a Structure
Factory with items not provided by BAXS; (c) use or distribution of other than
the latest unmodified version of a Structure Factory if such infringement would
have been avoided by the use of such later version; (d) modification of a
Structure Factory other than by BAXS or (e) failure by DPI to comply with the
terms of this Agreement or any documentation accompanying a Structure Factory or
gross negligence or willful misconduct of DPI or any of its officers, directors,
employees or agents. This Section 10.2.2 states BAXS’ entire liability and DPI’s
sole and exclusive remedy for infringement claims and actions with respect to
any Structure Factory.

     10.3 Trademark Infringement. If DPI is or becomes aware of an infringement
or a potential infringement of BAXS Trademarks, it shall promptly notify BAXS.
BAXS shall have the sole right to bring any action with respect to infringement
of BAXS Trademarks, in court or otherwise, or to settle the claim. If BAXS is or
becomes aware of an infringement or a potential infringement of DPI Trademarks,
it shall promptly notify DPI. DPI shall have the sole right to bring any action
with respect to infringement of DPI Trademarks, in court or otherwise, or to
settle the claim.


ARTICLE 11


INDEMNITY

     11.1 Indemnification by DPI. DPI agrees to indemnify, defend and hold BAXS
and its directors, officers, employees, Affiliates, successors and permitted
assigns harmless for, from and against any and all losses, liabilities, damages,
claims, disputes, proceedings, costs or expenses (including interest and
reasonable attorneys’ fees) (collectively, “Losses”) incurred by any such
indemnified party based upon any Third Party claims resulting from or arising
out of: (a) the performance or breach of this Agreement or any representations
or warranties contained herein by DPI; (b) any gross negligence or willful
misconduct of DPI, its employees, Affiliates or agents; or (c) the manufacture
of DPI Products except to the extent such Losses result from or

              [***]        Confidential material redacted and separately filed
with the Commission.

arise out of the gross negligence or willful misconduct of BAXS or any of its
employees, Affiliates or agents.

     11.2 Indemnification by BAXS. BAXS agrees to indemnify, defend and hold DPI
and its directors, officers, employees, Affiliates, successors and permitted
assigns harmless for, from and against any and all Losses incurred by any such
indemnified party based upon or otherwise in respect of Third Party claims
resulting from or arising out of: (i) the performance or breach of this
Agreement or any representations or warranties contained herein by BAXS; (ii)
any gross negligence or willful misconduct by BAXS, its employees, Affiliates or
agents; or (iii) any representations or warranties, or the commitment of support
and maintenance services, made by BAXS regarding the DPI Products beyond those
made by DPI as expressly set forth in this Agreement, except to the extent such
Losses result from or arose out of the gross negligence of willful misconduct of
DPI or any of its employees, Affiliates or agents.

     11.3 Conditions and Limitations of Indemnification Obligations. In order to
maintain the right to be indemnified by the other Party (the “Indemnitor”), the
party claiming indemnification (the “Indemnitee”) must:

          11.3.1 notify the Indemnitor promptly after learning of a Third Party
claim subject to indemnification under this Article 11;

          11.3.2 allow the Indemnitor to manage and control (by way of
intervention or otherwise) the defense and/or settlement of any such Third Party
claim against the Indemnitee;

          11.3.3 cooperate with the Indemnitor in the defense or the settlement
negotiations of Third Party claims as reasonably required by the Indemnitor; and

          11.3.4 abstain from making any statements or taking any actions which
prejudice the defense against a Third Party claim, including any statements
against the interest of the Indemnitor or admissions of causation or guilt with
respect to such claim.

The Indemnitor shall not agree to any settlement that adversely affects the
Indemnitee’s rights or interest without the Indemnitee’s prior written approval,
which approval shall not be unreasonably withheld.


ARTICLE 12


CONFIDENTIALITY

     12.1 Confidential Information. Any information or materials communicated by
one Party to the other Party pursuant to this Agreement or the Confidential
Disclosure Agreement between the Parties dated June 20, 2003 will be deemed
“Confidential Information” of the disclosing Party if marked “confidential” or
with a similar legend, or if disclosed orally or visually, if identified as
being confidential at the time of such oral or visual disclosure, and thereafter
reduced to writing, marked “confidential” or with a similar legend, and sent to
the other Party within thirty (30) days of such oral or visual disclosure, or
which information or materials would, due to the nature thereof or the
circumstances surrounding disclosure, appear to a reasonable person to be
confidential or proprietary. Notwithstanding the preceding sentence,
“Confidential Information” will not be deemed to include information that the
receiving Party can demonstrate, by competent written proof:

          12.1.1 At the time of disclosure is published or is publicly known or
otherwise in the public domain, other than through any act or omission by the
receiving Party;

          12.1.2 Was already known to the receiving Party, other than under an
obligation of confidentiality or non-use, prior to the time of disclosure;

          12.1.3 Is disclosed to the receiving Party in good faith, without an
obligation of confidentiality, by a Third Party not under any obligation of
confidence with respect to such information; or

          12.1.4 Is independently developed by the receiving Party without use
of or reference to the disclosing Party’s Confidential Information.

     12.2 Treatment of Confidential Information. The Parties agree that a Party
receiving Confidential Information of the other Party will: (a) treat any such
Confidential Information disclosed to it by the other Party as strictly
confidential; (b) except as necessary in the performance of this Agreement, not
disclose such Confidential Information to Third Parties without the prior
written consent of the other Party, other than to its Affiliates, collaborators
or any consultants, provided that such disclosure be under confidentiality
agreements with provisions comparable to those contained in this Agreement; (c)
not use such Confidential Information for purposes other than those authorized
expressly herein; and (d) use reasonable efforts to prevent inadvertent
disclosure of such Confidential Information.


     12.3 ACCESS; PERMITTED DISCLOSURE.

          12.3.1 Access to Confidential Information will be limited to those
employees or consultants of the Party receiving such information or of such
Party’s Affiliates who reasonably require such information in order to carry out
activities authorized pursuant to this Agreement. Such employees or consultants
will be advised of the confidential nature of the Confidential Information and
the related confidentiality undertaking.

          12.3.2 Notwithstanding any other provision in this Agreement, a
receiving Party may disclose Confidential Information of the disclosing Party to
the extent such disclosure is required by law or court order, provided that the
receiving Party gives the disclosing Party prompt written notice of the
requirement to disclose and reasonably cooperates with the disclosing Party to
seek a protective order or other restrictions on the disclosure of such
Confidential Information of the disclosing Party. Any such required disclosure
will be limited only to that Confidential Information that is required to be
disclosed and such disclosed Confidential Information will remain Confidential
Information hereunder despite the required disclosure. A receiving Party may
also disclose Confidential Information of the disclosing Party to potential
future investors or acquirors, provided that such disclosure is under
confidentiality agreements with provisions comparable to those contained in this
Agreement.

     12.4 Proprietary Notices. BAXS will ensure that the DPI Products
distributed by BAXS will incorporate copyright and other proprietary notices in
the same manner that DPI incorporates such notices in the DPI Products or in any
other manner reasonably requested by DPI.

     12.5 Proprietary Rights. BAXS shall not modify, translate, reverse
engineer, decompile, disassemble or otherwise reduce the DPI Products to human
perceivable form and shall not copy or create derivative works of the DPI
Products, other than as expressly permitted by this Agreement. Except as
expressly granted hereunder, DPI owns and retains all right, title, and interest
in and to the DPI Products.

     12.6 Publicity. The Parties agree to cooperate in the preparation of a
mutually agreeable press release covering this Agreement. Any such press release
prepared by one Party shall be approved by the other Party, which approval shall
not unreasonably withheld.


ARTICLE 13


TERMINATION

     13.1 Term. The term of this Agreement shall commence on the Effective Date
and continue unless terminated as set forth herein (the “Term”).

     13.2 Termination for Cause. A Party shall have the right to terminate this
Agreement by providing written notice to the other Party upon the occurrence of
either of the following:

          13.2.1 upon or after the bankruptcy, insolvency, dissolution or
winding up of the other Party (other than a dissolution or winding up for the
purpose of reconstruction or amalgamation); or

          13.2.2 upon or after the breach of any material provision of this
Agreement by the other Party if the breaching Party has not cured such breach
within the thirty (30) day period following written notice of breach by the
non-breaching Party.

     13.3 Termination after Notice. Either Party may terminate this Agreement
after the second anniversary of the Effective Date, by giving at least one
hundred eighty (180) days written notice thereof to the other Party; such
termination shall take effect one hundred eighty (180) days after receipt of
such notice.


     13.4 EFFECT OF TERMINATION.

          13.4.1 Upon termination of this Agreement for any reason, all rights
and licenses granted under this Agreement shall immediately terminate, except
that BAXS may, for a period not to exceed six months (6) and on the same terms
and conditions as applied during the Term, distribute any inventory of the DPI
Products that BAXS has at the time of termination (unless DPI elects, in its
sole discretion, to repurchase said inventory or any portion of said inventory
at the same price which was paid by BAXS). As of the receipt of the notice of
termination by either Party, any Purchase Orders accepted but not yet fulfilled
may be canceled at the option of BAXS, unless this Agreement is terminated by
DPI pursuant to Section 13.2 in which case DPI may cancel Purchase Orders
accepted but not yet fulfilled.

          13.4.2 Except to the extent permitted for distributing its remaining
inventory of the DPI Products pursuant to Section 13.4.1 above, after the Term,
BAXS shall not represent or hold itself out as being an authorized distributor
or otherwise having any rights to commercialize the DPI Products or engage in
any practices which might make it appear that BAXS has any such rights.

          13.4.3 For a period of [***] following the termination of this
Agreement other than termination for breach by BAXS of payment provisions herein
and only for so long as BAXS is not in breach of any payment obligations, DPI
shall sell to BAXS all spare parts and materials that are necessary for BAXS to
continue to support the DPI Products distributed by BAXS. If, after such [***]
period, DPI intends to discontinue its production or acquisition of such parts
or materials, DPI will provide reasonable advance written notice to BAXS and
shall permit BAXS to acquire its final required quantities of the foregoing. The
pricing of such parts and materials shall be at the most favorable prices
charged by DPI when requested by BAXS.

          13.4.4 In the event this Agreement is terminated pursuant to Section
13.2.2 due to BAXS’ breach of its obligations hereunder to perform service for
end users of DPI Products, upon such termination BAXS shall, if requested by
DPI, assign BAXS’ rights to perform service with respect to DPI Products for
such end users, and shall transfer to DPI any prepayment BAXS has received
therefore. The rights of DPI and obligations of BAXS in this Section 13.4.4
shall apply only to the extent the applicable service agreement between BAXS and
the end user pertains to solely the DPI Product and not other products
distributed by BAXS.

     13.5 Survival. Notwithstanding anything to the contrary herein, the
provisions of Articles 1, 9 (for the period stated therein) and 11, and Sections
4.9, 6.3, 8.2, 8.3, 8.4, 10.1, 10.2, 13.4, 13.5, 14.1, 14.2 (for the period
stated therein), and 14.5 shall survive the termination of this Agreement for
any reason. The provisions of Sections 12.1, 12.2, 12.3.2 and 12.6 shall survive
the termination of this Agreement for a period of five (5) years with respect to
Confidential Information disclosed prior to such expiration or termination. It
is expressly understood and agreed that, notwithstanding anything to the
contrary herein, any rights and obligations accruing under Article 4 prior to
expiration or termination shall continue unaffected and survive termination of
this Agreement for any reason.


ARTICLE 14


GENERAL PROVISIONS

     14.1 Assignment. Neither Party may assign this Agreement or any rights or
obligations hereunder, by operation of law or otherwise, without the prior
written approval of the other Party; provided, however that a Party may make
such an assignment without consent to Affiliates or to a successor to
substantially all of the business or assets of such Party to which this
Agreement relates, whether in a merger, sale of stock, sale of assets or other
transaction. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties, their successors and permitted assigns.

              [***]        Confidential material redacted and separately filed
with the Commission.

     14.2 Non-Solicitation. Except to the extent agreed to in advance in writing
by the Parties, each Party hereby agrees not to recruit or offer employment to
any employees or consultants of the other Party during the Term and for one (1)
year after the Term. Notwithstanding the foregoing, following termination of
this Agreement, DPI may solicit and hire any employees or consultants of BAXS
who were employees or consultants of DPI as of the Effective Date.

     14.3 Notices. All notices between the Parties shall be in writing and shall
be deemed to have been given if personally delivered or sent by certified or
registered mail (return receipt) or facsimile to the addresses set forth as
follows, or such other contact and/or address as is provided by notice as set
forth herein.

  If to DPI to:       Discovery Partners International, Inc.   9640 Towne Centre
Drive   9640 Towne Centre Drive   San Diego, CA 92121   Attention: John Lillig  
FAX: 858-546-3083       If to BAXS to:       Bruker AXS Inc.   5465 East Cheryl
Parkway   Madison, WI 53711   Attention: Lieuwe Boskma   FAX: 608-276-3014

Notices shall be deemed effective upon receipt or, if delivery is not effected
by reason of some fault of the addressee, when tendered.

     14.4 Export Regulations. BAXS understands that DPI is subject to regulation
by agencies of the U.S. government, including the U.S. Department of Commerce,
which prohibit export or diversion of certain technical products to certain
countries. BAXS warrants that it will comply in all respects with the Export
Administration Regulations and all other export and re-export restrictions
applicable hereto.

     14.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles.

     14.6 Relationship of the Parties. Nothing in this Agreement shall
constitute, nor shall any Party represent that there is any relationship of
employer and employee, principal and agent, or partnership between the Parties
as a result of this Agreement.

     14.7 Compliance with Laws. BAXS and DPI each agree that it will comply with
all applicable laws, rules and regulations in performing its obligations
hereunder.

     14.8 Severability. Any term or provision of this Agreement held to be
illegal or unenforceable shall, if possible, be interpreted so as to be
construed as valid, but in any event the validity or enforceability of the
remainder hereof shall not be affected.

     14.9 Waiver. The waiver of, or failure to enforce, any breach or default
hereunder shall not constitute the waiver of any other or subsequent breach or
default.

     14.10 Headings. The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of such section.

     14.11 Entire Agreement. This Agreement sets forth the entire agreement
between the Parties and supersedes, merges, and renders void any and all prior
proposals, agreements, and representations between them, whether written or
oral, to the extent they relate in any way to the subject matter hereof. This
Agreement may be changed only by mutual agreement of the Parties in writing.

     14.12 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be considered an original, but all of
which together will constitute one and the same instrument. A Party may evidence
its execution and delivery of this Agreement by signing and faxing this
Agreement to the other Party and promptly thereafter mailing the signed original
copy of this Agreement to the other Party.

     14.13 Force Majeure. No Party shall be liable for any delay or failure of
performance (other than payment obligations) to the extent such delay or failure
is caused by circumstances beyond its reasonable control and that by the
exercise of due diligence it is unable to prevent, provided that the Party
claiming excuse uses its commercially reasonable efforts to overcome the same.

--------------------------------------------------------------------------------

BOS1293160.2

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed
by duly authorized representatives on the dates set forth below to be effective
as of the Effective Date set forth above.



  DISCOVERY PARTNERS INTERNATIONAL, INC.       By: /s/ Riccardo Pigliucci      
Print Name: Riccardo Pigliucci       Title: Chief Executive Officer       Date:
July 24, 2003       BRUKER AXS INC.       By: /s/ Martin Haase       Print Name:
Martin Haase       Title: President and Chief Executive Officer       Date: July
24, 2003

--------------------------------------------------------------------------------

BOS1293160.2


EXHIBIT A


THE DPI PRODUCTS

1.     Standard Model (the “CF System”): DPI CF-400™ System, including CF
Software. For specifications, see following four pages.

2.     CR Software, when available.

--------------------------------------------------------------------------------

    1.        Standard Model: DPI CF-400™ System, including Crystal Farm
NavigatorTM Software (the “CF System”).

--------------------------------------------------------------------------------


DPI “CRYSTAL FARM IMAGING SYSTEMTM” (CF-400TM) SYSTEM & CRYSTAL FARM NAVIGATORTM
SOFTWARE


OVERVIEW:

This document outlines specifications of the Discovery Partners International
Crystal Farm Imaging System™, which stores protein crystallization plates and
automatically retrieves and images those plates at specified intervals.

The specification defines a system which performs the crystallization incubation
and imaging function often done manually in a cold room. The hardware is
designed to be relatively small and self-contained so that even a small
crystallography group could afford a system and could easily expand with
additional systems. The scope of the software, Crystal Farm Navigator, is web
browser based and designed to provide for the control of all of the hardware,
scheduling functions, and the acquisition and storage of images, image scoring
tools, database for experimental conditions and results and database query
tools. [***]


SPECIFICATIONS

General:

The system is built in an insulated cabinet that provides temperature control
and provides appropriate access to crystallization plates. The mechanism can
store and retrieve over 400 plates. Approximately 300 plate storage locations
will accommodate standard 96/384/1536 well SBS format microplates, and
approximately 100 of the positions will either accommodate either 96/384/1536
well SBS format plates or Linbro (24 well) sized plates. The smaller, microbatch
plates are handled in a special carrier which carries two plates. The system can
store approximately 800 of these smaller plates. Data integrity is ensured by
reading the plate barcode on every move. The optics module resides within the
enclosure and interfaces directly with the plate handling mechanism. Because the
optics are within the enclosure, the plates do not experience any temperature
change while being imaged. The light source is a xenon flash lamp, which is also
designed to minimize any change in plate temperature. Any plate (or plate
carrier) can be automatically moved to the optics module in any sequence, and
any or all wells can be imaged in a variety of optical setup conditions. Image
storage and hardware control is provided by a high performance web server. This
server includes ½ terabyte of drive capacity in a RAID 5 array. The server will
also include an international warranty to facilitate quick service response in
the field. Crystal Farm Navigator is web based software which provides local or
remote access to all images, control of the Crystal Farm as well as all the
various other software functions.


ENCLOSURE:

The enclosure is approximately 80“H x 35“D x 40“W. There is an access door that
allows rapid replacement of two magazines (14 plates ea), and a single plate
access door for rapid removal or insertion of a single plate. The entire front
panel can open on hinges for occasional cleaning or service but is not used for
plate access. The condenser assembly is located in the base of the enclosure,
isolated to control vibration, with ventilation front and rear. Location of the
unit is not critical but it should be on a firm surface and not located near a
heat source which could result in non-uniform cooling of the interior space. The
power requirement is 120VAC 60HZ, 13A or 240VAC 50/60HZ, 7A. A special model is
available for 100VAC 50HZ (14A).

         [***]        Confidential material redacted and separately filed with
the Commission.


TEMPERATURE CONTROL:

Because the enclosure is never opened during routine operation (other than the
small access doors) the large body of controlled air is never disturbed and
temperature and humidity stability is considerably better than typically found
in conventional refrigerators or cold rooms. The cooling/heating system will
maintain an internal temperature in the range of 4°C to 40°C when installed in a
laboratory environment with an ambient temperature of up to 35°C. The internal
temperature will be held to well within +/-1°C of the set point at the sensor.
Internal circulation fans run continuously to ensure even temperature across the
stored plates.


VIBRATION:

Vibration is addressed throughout the design. All of the drive motors are
isolated with vibration absorbing mounts. The condenser system is on a separate,
vibration absorbing, chassis which is lowered to the floor when the unit is
installed. The plate handling mechanism is isolated from the enclosure and
internal air circulating fans are run at reduced speed to minimize vibration.
Plate handling motion is acceleration limited and the maximum acceleration and
speed can be set by the system administrator.


OPTICS AND IMAGES:

At a minimum, the optics module will be able to provide images of sufficient
quality to allow an operator to easily determine the presence of crystals,
precipitates, and inactive or dry wells. Illumination options are available
which can enhance the image with variable angle dual polarization or off-axis
lighting. The lens system has a working distance of 34mm. The lens system
provides 11:1 zoom for a field of view of 0.4mm to 4.5mm. Depth of field varies
with zoom between about 0.1mm and 1 mm. Resolution is between 1 and 5 microns
depending on zoom setting. (Depth of field and resolution vary with the aperture
setting, and the preceding values are for an “optimized setting” of the
aperture.) Zoom, focus, and aperture are software controllable (as well as x, y
positioning and illumination settings). [***] ImageMaker™ has the capability of
combining sets of images from multiple focus planes to create a single image
with maximum focal sharpness across all regions of the image. The user may
select one or more images to store in a variety of formats at chosen levels of
compression. User options include auto-brightness, multiple focus plane
composite images, and auto drop finding (for drop centering and adjusting zoom
according to the drop diameter).


SPEED:

The speed of the system is such that it has the ability to acquire 20,000 images
in a 24 hour period. This is based on the use of 96 well plates (Corning HRS-271
or similar), single images per well, and mid range settings for the plate
handling mechanism. Different acceleration settings, other imaging options, or
different plates will increase or reduce imaging throughput.


COMPUTER:

The standard system includes a web server with the required I/O and disk
storage. ½ terabyte of storage are provided in a redundant RAID 5 disk array.
The computer is separate from the main refrigeration unit and must be placed
within reach of the three meter connecting cable. Where vibration is not a
serious concern, the computer may be attached to the Crystal Farm.


SOFTWARE:

Software provides all of the user interface tools and controls all of the
hardware functions. All plate handling, optics and incubator hardware is
controlled by firmware in the hardware and a serial connection to the PC where a
VB program coordinates settings and motion control. A scheduling module monitors
overall activity, storing of images, and coordination with additional Crystal
Farm Imager Imagers if so desired. The user interface is provided through a web
based design which allows full control of the system from any browser connected
to the same network, or over the internet if allowed by the user.

Partial list of software functions:

         [***]        Confidential material redacted and separately filed with
the Commission.

      System Administration

  The Administration module handles all settings and controls that are global in
nature. That is, data that is of importance to all users or all Crystal Farm
Imagers is managed here. Generally, only designated users are granted access to
these functions.


         [***]

      Plate Handling/Scheduling

  When crystallization trial plates are created the user needs to physically
load them into the Crystal Farm and enter enough data about the plates such that
they can then be stored and imaged automatically.


         [***]

      Project Data

  Optional inputs to the database are information about the experimental
conditions. The more information that is included will give users more
parameters on which to query the database to analyze crystallization results.


         [***]

      Image Viewing/Scoring

        Groups of images are selected, viewed and scored for crystals.

         [***]

      Results Analysis

        Any information in the database can be queried and analyzed.

         [***]

      On-Demand Imaging

  The user can interrupt the current Crystal Farm Imaging schedule and request
that a well be imaged immediately.


         [***]

    [***]        Confidential material redacted and separately filed with the
Commission.

--------------------------------------------------------------------------------


EXHIBIT B


TRADEMARKS

BAXS:

DPI:

Crystal FarmTMCrystal
NavigatorTMCrystal
Farm NavigatorTMCrystal
ResolveTMCrystal
SurferTMCrystaliteTM

--------------------------------------------------------------------------------


EXHIBIT C


TRANSFER PRICES

1. CF System


YEAR 1 (FROM THE EFFECTIVE DATE THROUGH SEPTEMBER 30, 2004)

  Quantity of CF Systems Transfer Price per CF System        First [***] [***]*
[***] and each additional [***]

* Reflects increase for value of Transferred Leads.


YEAR 2 (OCTOBER 1, 2004 THROUGH SEPTEMBER 30, 2005)

Quantity of CF Systems paid for by BAXS                in prior Year Transfer
Price per CF System             Less than [***] [***]              [***] or more
[***]


EACH SUCCESSIVE YEAR AFTER YEAR 2, BEGINNING ON OCTOBER 1, 2005

Quantity of CF Systems paid for by BAXS                in prior Year Transfer
Price per CF System             Less than [***] [***]              [***] or more
[***]

    [***]        Confidential material redacted and separately filed with the
Commission.

2. CR Software

Post-release for distribution to end-users, the Transfer Price shall be [***]
for the first [***] units and thereafter shall be [***].

    [***]        Confidential material redacted and separately filed with the
Commission.

--------------------------------------------------------------------------------


EXHIBIT D


DPI PRODUCT WARRANTY

LIMITED WARRANTY. DISCOVERY PARTNERS, INC. (“DPI”) WARRANTS THAT THE PRODUCT
WILL PERFORM SUBSTANTIALLY IN ACCORDANCE WITH THE DOCUMENTATION ACCOMPANYING THE
PRODUCT, AND WILL BE FREE OF DEFECTS IN MATERIALS AND WORKMANSHIP UNDER NORMAL
USE AND SERVICE FOR A PERIOD OF (A) UP TO ONE YEAR FROM THE DATE OF INSTALLATION
AT THE END USER SITE OR (B) EIGHTEEN (18) MONTHS FROM SHIPMENT FROM DPI,
WHICHEVER OCCURS FIRST (THE “WARRANTY PERIOD”).

EXCEPT FOR SUCH EXPRESS WARRANTY, THE PRODUCT IS PROVIDED “AS IS” AND WITHOUT
WARRANTY OF ANY KIND WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE. DPI
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

--------------------------------------------------------------------------------


EXHIBIT E


TRANSFER LEADS


 Company                   Client Contact         Site             DS Contact    Projected                                                       Quote date Valid
                                                                                 Close Date   Product         Units      Price         Amount                Quote

[***]                        [***]                 [***]          dstraub        4/17/2004  Crystal Farm      2                        2/15/2003  
[***]                        [***]                 [***]          cfitzsimon 2  10/31/2003  Crystal Farm      2                        3/4/2003   
[***]                        [***]                 [***]          lmartorana    10/31/2003  Crystal Farm      1                        3/4/2003   
[***]                        [***]                 [***]          lmartorana    10/30/2003  Crystal Farm      1                        3/6/2003   
[***]                        [***]                 [***]          dstraub       11/15/2003  Crystal Farm      1                        3/15/2003  
[***]                        [***]                 [***]          dstraub        5/21/2004  Crystal Farm      2                        3/15/2003  
[***]                        [***]                 [***]          Barry Prom    11/28/2003  Crystal Farm      1                        3/31/2003  
[***]                        [***]                 [***]          dstraub       12/31/2003  CF-400            1                        4/8/2003   
[***]                        [***]                 [***]          dstraub         2/1/2005  CF-400            1                        4/10/2003  
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      1                        4/15/2003  
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      1                        4/15/2003  
[***]                        [***]                 [***]          dstraub        4/17/2005  Crystal Farm      1                        4/17/2003  
[***]                        [***]                 [***]          dstraub       12/31/2003  CF-400            1                        4/17/2003  
[***]                        [***]                 [***]          sbroach 2      5/31/2004  Crystal Farm      1     [***]         [***]          5/27/2003 yes
[***]                        [***]                 [***]          Barry Prom     7/31/2003  Crystal Farm      1     [***]         [***]          5/31/2003 yes
[***]                        [***]                 [***]          dstraub        7/31/2003  Crystal Farm      2     [***]         [***]          7/3/2003  yes
[***]                        [***]                 [***]          dstraub        5/27/2004  Crystal Farm      2     [***]         [***]          7/8/2003  yes
[***]                        [***]                 [***]          dstraub         2/1/2004  CF-400            1     [***]         [***]          7/10/2003 yes
[***]                        [***]                 [***]          dstraub        7/10/2003  CF-400            1     [***]         [***]          7/10/2003 yes
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      1     [***]         [***]          7/11/2003 yes
[***]                        [***]                 [***]          sbroach 2      5/31/2004  CF-400            1     [***]         [***]          7/16/2003 yes
[***]                        [***]                 [***]          cfitzsimon 2  10/31/2003  Crystal Farm      1     [***]         [***]          7/17/2003 yes
[***]                        [***]                 [***]          cfitzsimon 2   11/1/2003  Crystal Farm      1     [***]         [***]          7/21/2003 yes
[***]                        [***]                 [***]          cfitzsimon 2  12/31/2003  Crystal Farm      1     [***]         [***]          7/23/2003 yes
[***]                        [***]                 [***]          jlillig        11/1/2003  Crystal Farm      2                        None       
[***]                        [***]                 [***]          Barry Prom     8/29/2003  CF-400            1                        None       
[***]                        [***]                 [***]          Barry Prom    10/31/2003  CF-400            1                        None       
[***]                        [***]                 [***]          Barry Prom    10/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          Barry Prom    12/12/2003  CF-400            1                        None       
[***]                        [***]                 [***]          Barry Prom    12/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          Barry Prom    12/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          Barry Prom      3/1/2004  CF-400            1                        None       
[***]                        [***]                 [***]          Barry Prom     3/31/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          Barry Prom      4/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          Barry Prom    12/31/2004  Crystal Farm      2                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/25/2003  Crystal Farm      2                        None       
[***]                        [***]                 [***]          cfitzsimon 2   8/21/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2   8/21/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2   8/29/2003  CF-400            1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  11/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  11/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  11/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  11/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/30/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2  12/31/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    1/1/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2   1/30/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2   1/31/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2   5/29/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          cfitzsimon 2    6/2/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          dstraub        9/30/2003  Crystal Farm      2                        None       
[***]                        [***]                 [***]          dstraub        11/3/2003  Crystal Farm      1                        None       
[***]                        [***]                 [***]          dstraub        4/15/2004  CF-400            1                        None       
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      2                        None       
[***]                        [***]                 [***]          dstraub        4/15/2004  Crystal Farm      2                        None       
[***]                        [***]                 [***]          dstraub        5/21/2004  Crystal Farm      1                        None       
[***]                        [***]                 [***]          dstraub        5/22/2004  Crystal Farm      2                        None       
[***]                        [***]                 [***]          dstraub        4/15/2005  Crystal Farm      2                        None       
[***]                        [***]                 [***]          dstraub         5/9/2005  Crystal Farm      2                        None       
[***]                        [***]                 [***]          sbroach 2      9/22/2003  CF-400            1                        None       
[***]                        [***]                 [***]          sbroach 2      2/15/2004  CF-400            1                        None       





EXHIBIT F


END USER AGREEMENT

--------------------------------------------------------------------------------

    [***]        Confidential material redacted and separately filed with the
Commission.


EXHIBIT G


EXCLUSIVITY MINIMUM REQUIREMENTS

1.     Year 1 (From the Effective Date through September 30, 2004).

[***]     CF Systems

2.     Year 2, beginning on October 1, 2004.

[***]     CF Systems

3.     Year 3, beginning on October 1, 2005.

[***]     CF Systems

4.     Each successive Year , beginning on October 1, 2006.

[***]     CF Systems